Silverman, J.,
dissents in a memorandum as follows: I would reverse the order appealed from, deny respondent’s application to vacate the arbitration award, and confirm the arbitrator’s award. Respondent’s counsel requested an adjournment of the arbitration hearing at which a witness for petitioner was to be examined because he wanted to have his client present to aid him on cross-examination. In my view the arbitrator acted within the permissible range of his discretion in refusing this adjournment, particularly in view of the history of many previous adjournments and delays and the fact that there was to be an adjournment anyhow for further proceedings. I must add that I have had some doubt as to whether I am under any obligation to dissent in this case in view of the complete failure of appellant to furnish record references for the facts upon which it relies. Further it would seem to be improper to refer in appellant’s brief to the amount of a proposed settlement.